Citation Nr: 0305747	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  95-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a urinary disorder, 
manifested by urgency, frequency and/or leakage.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1994.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This issue was remanded to the RO in May 
1997 and March 2001 Board decisions, for additional 
development.  The matter has been returned to the Board for a 
decision.  


FINDING OF FACT

A urinary disorder, diagnosed as chronic cystitis, was first 
shown in service.


CONCLUSION OF LAW

Chronic cystitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Direct service connection may also be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

In the case at hand, the veteran's service medical records 
indicate that she complained of urinary problems on numerous 
occasions throughout service.  Treatment records dated in 
April 1989 showed that the veteran had numerous gynecological 
and urinary symptoms.  It was noted that she had uterine 
fibroids, and was advised to undergo, among other procedures, 
a hysterectomy and an intravenous pyelogram (IVP).  The IVP, 
conducted in April 1989, showed that the lower right ureter 
was displaced medially and anteriorly, that there was a large 
soft tissue mass on the bladder, and that the bladder emptied 
well.  She underwent a total abdominal hysterectomy in May 
1989.  However, she continued to have urinary symptoms after 
her hysterectomy.  The report of medical history completed 
during her retirement physical in January 1994 indicates that 
she reported having frequent or painful urination.  The 
physician noted that the veteran had had frequent urination 
of unknown etiology since 1992, and that no medications or 
treatment had been sought.  

Post-service medical records include an August 1994 VA 
examination, which noted the veteran's urinary symptoms; 
however, a diagnosis was not provided for such symptoms.  A 
June 1995 VA examination report diagnosed the veteran with 
urethral syndrome.  Other diagnoses noted for the veteran's 
urinary symptoms include irritable bladder syndrome, hyper 
reflexive bladder, and chronic cystitis, among others.   The 
Board also notes that the veteran's treating physicians have 
repeatedly diagnosed her with interstitial cystitis.  
However, VA diagnostic tests conducted to date have not shown 
evidence of interstitial cystitis.  The post-service 
diagnostic tests that have been conducted include the 
following: a July 1995 cystoscopy; a January 1996 intravenous 
urogram; a July 1996 cystoscopy; a February 1998 bladder 
hydrodistention, random bladder biopsy and bladder barbotage; 
a March 1998 endoscopy; and a July 1998 cystoscopy and 
hydrodilation.  

The Board notes that although the February 1998 diagnostic 
procedure did not show evidence of interstitial cystitis, it 
did reveal that the veteran had follicular lesions involving 
the bladder diffusely, which were consistent with cystitis 
follicularis.  A subsequent VA genitourinary treatment 
report, dated in March 1998, stated that the veteran's recent 
bladder hydrodistention and biopsy showed chronic cystitis.  
It was also noted that the hydrodistention did improve her 
symptoms.  In addition, it is noted that a July 1998 
cystoscopy and hydrodilation showed squamous metaplasia 
trigone and cystitis cystica right trigonal ridge.  

A May 2000 VA examination, conducted by Dr. Campbell, 
indicates that the veteran was examined and the claims file 
was reviewed.  Dr. Campbell specifically noted that at the 
time of the hydrodilatation in February 1998, the veteran did 
have some evidence of mild cystitis.  Dr. Campbell did not 
mention the July 1998 findings of cystitis, and, did not 
diagnose the veteran with chronic cystitis.  Rather, Dr. 
Campbell's impression was that the veteran had irritative 
urinary symptoms with no substantial evidence of interstitial 
cystitis.

Subsequent to this examination, the Board remanded this issue 
in order for Dr. Campbell to provide an addendum report, 
indicating whether the urethral syndrome diagnosed in June 
1995 represented a chronic disability and, if so, whether 
that disability was related to any of the urinary complaints 
in service.

In an October 2002 addendum, Dr. Campbell noted that the 
veteran continued to have urinary symptoms.  Dr. Campbell 
also reported that there had never been any indication that 
the veteran had a pathologic abnormality concerning her 
bladder, or even the upper urinary tract.  The fact that she 
had some degree of irritative urinary symptoms since she was 
in service, or even before that, did not seem to show an 
indication that these symptoms had worsened.  Dr. Campbell 
stated that with the current oral therapy which the veteran 
received, her symptoms seemed to have improved; however, 
there seemed to be no pathologic condition present.

Dr. Campbell has adequately explained why interstitial 
cystitis is not the pathologic condition representing the 
veteran's urinary symptoms.  However, Dr. Campbell has not 
provided adequate explanation as to why chronic cystitis does 
not represent a pathologic condition to which the veteran's 
urinary symptoms are attributable.    Although the purpose of 
the Board's March 2001 remand was to obtain a medical opinion 
as to whether there was a pathologic condition to which the 
veteran's urinary symptoms were attributed, which has been 
answered in the negative by Dr. Campbell, the Board finds 
that further development to address the diagnosis of chronic 
cystitis would be a disservice to the veteran in the case at 
hand, as there is sufficient evidence in the record to make a 
favorable ruling in this case.  

The Board notes that the veteran has had continuous urinary 
symptoms during and since service.  The Board also notes that 
post-service treatment records indicate that she has been 
responsive to various treatments used for treating disorders 
such as cystitis, which include hydrodilation.  In addition, 
diagnostic testing, although ruling out interstitial 
cystitis, have noted a pathologic condition for her symptoms, 
namely chronic cystitis.  Resolving any doubt in favor of the 
veteran, the Board concludes that her urinary symptoms, which 
were first manifested in service, are attributed to the 
disease entity diagnosed as chronic cystitis; therefore, 
service connection can be awarded without further 
development.  

It is noted that there has been a change in the law during 
the pendency of the veteran's claim.  These changes were 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and those statutes define the obligations of VA with 
respect to the duties to assist and notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA.  The primary implementing regulations are 
published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

In light of the fact that there has been a full grant of 
benefits in the case at hand, the veteran is not prejudiced 
by the Board's review of the claim on the basis of the 
current record.


ORDER

Service connection for chronic cystitis is granted.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

